I concur. The charge on good character was insufficient, not only in the particular stated in the main opinion, but also in other particulars and as stated in the cited case of State v.Harris. The charge as far as it goes is not bad for misdirection, but faulty for nondirection and in not sufficiently charging the law applicable to the subject. When charging thereon, I see no good reason why the substance of the requirements stated in the Harris Case should not be given whether so requested or not. It is just as easy for the court to do that as to try to do it in some way not in compliance with such requirements. However, since the rule is that, where a charge as far as it goes is good and is not a misdirection, but is not as full or complete as it should be, to impute error, a proper request is required which here was not tendered, I concur. *Page 292